Citation Nr: 0410608	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to April 
1965. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his notice of disagreement (NOD), received in May 2003, the 
veteran requested a review by a decision review officer.  In 
response to that request a hearing was held at the RO on September 
11, 2003.  A transcript of that hearing is of record.  In the 
veteran's substantive appeal submitted in July 2003, the veteran 
requested that he be afforded a hearing before a member of the 
Board.  In a correspondence received in August 2003, the veteran 
waived his right to an in-person hearing, and opted instead for a 
videoconference hearing.  The veteran was notified in a 
correspondence of February 2004 that he was scheduled for a 
videoconference hearing to be held in March 2004.  The veteran 
failed to report for the scheduled videoconference hearing.  
Accordingly, the Board will proceed to adjudicate the case based 
on the evidence of record.  38 C.F.R. § 20.702(d) (2003).  


FINDING OF FACT

The veteran's currently shown defective hearing is not 
attributable to his period of active military service.


CONCLUSION OF LAW

The veteran does not have defective hearing that is the result of 
disease or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1963 to April 1965.  
The veteran claims he was exposed to loud noises during live 
firing of various weapons during basic military training and in 
combat infantryman school.  The veteran also claims to have been 
exposed to noise while serving as a fireman at Army airfields in 
Texas and Korea.  The veteran further claims he was never issued 
any hearing protection.  In a claim dated in February 2002 the 
veteran sought service connection for hearing loss.  At a hearing 
held at the RO in September 2003 the veteran noted that after 
military service he worked as a fireman in Lincoln, Nebraska, and 
then for the United States Department of Agriculture.

The veteran's service medical records for the period from February 
1963 to March 1965, which includes his pre-induction and 
separation physical examinations, are negative for any diagnosis 
of defective hearing.  The veteran did not report any hearing 
problems on a report of medical history that was prepared in 
conjunction with his March 1965 separation examination.  The 
veteran's separation physical examination is negative for any 
abnormalities regarding hearing loss.  The separation audiological 
evaluation reported that pure tone thresholds, in decibels, were 
as follows (the examination record reported findings in ASA units, 
which have been converted here to ISO (ANSI) units for the sake of 
uniformity):


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
10
0
0
10
-5

Speech recognition ability was not reported.

The veteran submitted a March 2003 letter from his private 
physician, F.G., M.D., and the report of an audiological 
examination conducted at Dr. G.'s clinic.  Dr. G.'s letter recited 
the veteran's military history and concluded that his impression 
was that 40 percent of the veteran's current hearing loss could be 
attributed to his past military noise exposure.

The veteran was afforded an audiological examination at the VA 
Medical Center (VAMC) in Omaha, Nebraska in April 2003.  That 
evaluation reported that pure tone thresholds, in decibels, were 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
40
60
50
65
LEFT
20
50
65
70
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  The examiner's diagnosis concluded that, 
because the veteran presented with normal hearing sensitivity upon 
exiting the service, it was not likely that his sensorineural 
hearing loss began as a result of his military experience.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

If chronicity is not applicable, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For purposes of a defective hearing claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In this case there is clear evidence that the veteran currently 
suffers a hearing impairment as defined by § 3.385.  However, the 
veteran's SMRs are negative for any evidence of defective hearing, 
and there is no evidence to show that the veteran had any loss of 
hearing acuity within one year after service.  38 C.F.R. §§ 3.307, 
3.309.  

The Board notes that Dr. G. concluded that his impression was that 
40 percent of the veteran's current hearing loss could be 
attributed to his past military noise exposure.  However, Dr. G.'s 
conclusion insofar as it relates to the veteran's military history 
is based on the lay assertions of the veteran himself, not on any 
medical evidence of in-service disease or injury.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on 
history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).  

On the other hand, the opinion of the VA audiologist is based on a 
review of the available record, including the veteran's SMRs, 
which contain medical evidence that there was no complaint related 
to hearing loss while in service, and that his hearing was normal 
on discharge from the service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" (i.e., lack of evidence) which tends to 
disprove the existence of an alleged fact).  The VA audiologist's 
opinion, which is based on the medical evidence of record, is 
therefore deemed to be of greater evidentiary weight than the 
opinion of Dr. G., which is based on the veteran's own self 
reported history.  Although the veteran's history of noise 
exposure during service is unrefuted, this history was likewise 
considered by the VA audiologist.  What distinguishes the two 
opinions is that the VA audiologist had the advantage of the 
medical findings made contemporaneous with the veteran's period of 
military service.  Such an opinion is more informed and 
consequently entitled to greater evidentiary weight.  The Board 
thus concludes that the preponderance of the evidence is against 
the veteran's claim that currently shown defective hearing is 
attributable to his period of military service.  

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2003, less 
than one month after the veteran submitted the instant claim, and 
prior to the RO's adjudication of the veteran's claim in May 2003.

Specifically regarding VA's duty to notify, the March 2003 
notification to the veteran apprised him of what the evidence must 
show to establish entitlement to the benefit sought, what VA had 
already done on his behalf, what evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was to 
send the information sought.  See Quartuccio, supra.  This 
correspondence also included a VA Form 4142 which the veteran was 
asked to use if he wanted the RO to obtain any medical records on 
his behalf.  Additionally, the veteran was notified of the status 
of his claim via a May 2003 notice of the rating decision, an SOC 
dated in June 2003, an SSOC dated in February 2004, and in a March 
2004 notification that his case had been certified to the Board.  
He was also given notification of the scheduled RO and Board 
hearings.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs.  The veteran provided, and the RO 
incorporated into the record for consideration, the letter from 
Dr. G. and the results of the audiological testing at his clinic.  
As noted above, the veteran was afforded a VA examination in April 
2003.  In September 2003 the veteran's representative submitted 
two VA Forms 21-4142 which were signed but which contained no 
other information, either regarding the veteran or any names of 
sources of medical information.  However, these forms were 
submitted with a statement by the representative concerning a 
different claim, and therefore, given the context of their 
submission, the Board determines they are not germane to the 
instant case.  

There is of record another correspondence from the veteran's 
representative, received in December 2003, in which the 
representative noted that he had received no medical records from 
the City of Lincoln, despite three requests made for them by the 
representative.  The representative also suggested that the City 
of Lincoln might have sent them directly to VA.  No request was 
made for VA assistance in obtaining records from the City of 
Lincoln, and no records have been received from the City of 
Lincoln, the veteran, or his representative.  See 38 C.F.R. § 
3.159(c)(1)(i), (ii).  In any event, the veteran's representative 
concluded the December 2003 correspondence by noting that they had 
no further evidence or documents to submit in support of the 
claim.

Additionally, in August 2003, December 2003, and February 2004 
either the veteran or his representative again stated 
affirmatively that there was no other evidence to submit.  Given 
the standard of the regulation, the Board finds that VA has no 
duty to assist that was unmet.

After a review of the evidence, the Board is not aware of any 
available evidence not of record which is necessary to decide the 
case on the merits.  The Board consequently concludes that VA's 
duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.


ORDER

Service connection for defective hearing is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



